DETAILED ACTION
In response to the Amendments filed on April 15, 2022, claims 1, 10, 25, and 29 are amended. Currently, claims 1-33 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 8-10, filed April 15, 2022, with respect to amended claim 1 are moot since new ground of rejection would have been applied to the claim if claims 1-11 are not cancelled, see below.

Applicant’s arguments, see pgs. 11-14, filed April 15, 2022, with respect to Kutikov have been fully considered and are persuasive.  The previous 35 U.S.C. 103 rejection of claims 12-33 in view of Kutikov has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Xu on June 24, 2022.

The application has been amended as follows: 
Claims 1-11 are cancelled.

REASONS FOR ALLOWANCE
Claims 12-33, as presented in Amendments filed on April 15, 2022, are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not singly or in combination disclose all of the specifics of the methods of implanting viscous material into a subject comprising the removing, the filling, the coupling, the injecting, and the rotating as required by respective claims 12 and 22.
The closest prior art of record is Schneider (US Pub. No. 2002/0077588 A1), Fritz (US Pub. No. 2008/0113029 A1), Oliver (US Pub. No. 2003/0078912 A1), Valenti (US Pub. No. 2010/0305514 A1), Kutikov (US Pub. No. 2017/0151286 A1), Centeno (US Pub. No. 2009/0208464 A1), Matsuura (US Pub. No. 2006/0111667 A1), Porat (US Pub. No. 2002/0198498 A1), Brinz (US Pub. No. 2005/0283113 A1), and Stone (US Pub. No. 2003/0032925 A1).
Regarding claim 12, it is noted Schneider discloses that a method of implanting viscous material to a subject comprising rotating the syringe about a longitudinal axis of the syringe ([0018]) at different rates to prevent segregation of the viscous suspension ([0046]-[0048]), but does not explicitly disclose that the syringe is rotated after each injection as required by the instant claim. See also applicant’s argument regarding Kutikov for details.
Regarding claim 22, it is noted that Schneider discloses a method comprising rotating at least one of the syringe and the implantation device about a longitudinal axis (Fig. 1, [0018]) but does not explicitly disclose treating a subject with cells and thus do not further disclose the steps of filling and injecting required by the claim. It is noted that Oliver also discloses a method of treating a subject with cells comprising rotating the syringe ([0046]; Fig. 1) but does not disclose that such rotation is about the longitudinal axis as required. Moreover, Kutikov also discloses a method for treating a subject with cells with an injection device 900 that comprises a rotatable stage member ([0254]) to which the guide needle 942 and injection needle 943 are coupled to (Figs. 23A-23B) and that the guide needle rotational via a rotational micromanipulator ([0248]). However, Kutikov does not explicitly disclose rotating guide needle 942 or injection needle 943, see also applicant’s arguments regarding Kutikov on pgs. 11-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/JENNA ZHANG/Primary Examiner, Art Unit 3783